Citation Nr: 9928038	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  96-28 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for mechanical low 
back pain with degenerative disc disease and bulging disc at 
L5-S1, currently evaluated as 
40 percent disabling.

2.  Entitlement to special monthly compensation for loss of 
use of a creative organ at a rate higher than provided in 38 
U.S.C.A. § 1114(k) (West 1991).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to May 
1986.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1995 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA), Regional 
Office (RO), which granted service connection for 
degenerative joint disease of the lumbar spine as secondary 
to service-connected mechanical low back pain and increased 
the evaluation of the overall disability to 20 percent 
disabling.  Secondary service connection for bulging disc of 
the lumbar spine was denied; however, the RO later granted 
the claim, on the basis of clear and unmistakable error, in 
an August 1995 rating decision.  Nonetheless, the overall 
evaluation of the veteran's back disability was determined to 
still be no more than 20 percent.  The veteran then filed a 
notice of disagreement (NOD) as to the compensation level 
assigned, and was issued a statement of the case (SOC) in 
March 1996.  The RO received his substantive appeal as to 
this issue in June 1996.

By rating decision issued in February 1998, the RO granted 
entitlement to special monthly compensation based on the loss 
of use of creative organ.  The veteran filed a timely NOD, 
and was thereafter invited to resolve his disagreement 
through the Post-Decision Review Process.  As part of this 
process, a Decision Review Officer (DRO) was assigned to his 
case.  The veteran was afforded a conference with his DRO in 
April 1998, but continued to disagree with the level of 
compensation provided for loss of use of a creative organ and 
was issued a SOC later that month.  The VARO received his 
substantive appeal as to this issue in May 1998.

Following the receipt of additional evidence, the veteran was 
issued a supplemental statement of the case as to both claims 
in April 1999.  This case is now before the Board for 
appropriate appellate consideration.




FINDINGS OF FACT

1.  The veteran's chronic low back disorder, as shown by 
recent VA examination, is primarily manifested by severe 
limitation of motion of the lumbar spine with a mild bulging 
disc at L5-S1.  There was no x-ray evidence of stenosis or 
root compression.

2.  The veteran is in receipt of special monthly compensation 
based on loss of use of a creative organ under the provisions 
of 38 U.S.C.A. § 1114(k).


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 40 percent for chronic lumbosacral strain are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.20, Diagnostic Code 5292, 
5293, 5295 (1998).

2.  There is no legal basis upon which VA can award special 
monthly compensation for loss of use of a creative organ at a 
higher rate.  38 U.S.C.A. § 1114(k) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evaluation of Low Back Disorder

The veteran's claim of entitlement to a disability rating in 
excess of 40 percent for mechanical low back pain with 
degenerative disc disease and bulging disc at L5-S1 is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
Generally, a claim for increased evaluation is considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service-connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1998), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1998) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1998) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. §§ 4.40, 4.45 (1998); see also DeLuca v. Brown, 8 Vet. 
App. 202, at 204-206, 208 (1995).  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete or inaccurate 
report and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

In the instant case, the RO, increased the disability 
evaluation for the veteran's service-connected mechanical low 
back pain with degenerative disc disease and bulging disc at 
L5-S1 to 40 percent disabling by rating decision in October 
1997, which is the maximum rating assignable under Diagnostic 
Codes 5292 and 5295.  According to the applicable criteria, a 
40 percent disability evaluation is severe limitation of 
motion of the lumbar spine.  38 C.F.R. Part 4, Diagnostic 
Code 5292 (1998).  A 40 percent evaluation is also warranted 
for severe lumbosacral strain manifested by listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or if only 
some of these manifestations are present if there is also 
abnormal mobility on forced motion.  38 C.F.R. Part 4, 
Diagnostic Code 5295 (1998).

In addition, a 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. Part 4, Diagnostic Code 5293 (1998).

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  In the instant case, the 
veteran was last afforded a VA orthopedic examination in June 
1998.  On physical examination, the veteran was noted to move 
about very slowly.  The examiner noted that the veteran heel 
and toe walked very poorly, and could only do about a third 
of a squat.  The veteran was noted to have a mild dorsolumbar 
scoliosis.  Range of motion was only 28 degrees flexion and 
extension to 14 degrees.  He had 18 degrees of right lateral 
bending and 14 degrees of left lateral bending, as well as 5 
degrees of turning to the right and left.  His knee and ankle 
jerks were equal, bilaterally.  Straight leg raising (lying) 
was noted to be absolutely negative.  Although the veteran 
limited the motion in his back, the examiner did not detect 
any muscle spasm.  The examiner noted that the veteran's 
muscles felt quite flabby.  There was no gluteal atrophy.  He 
did not complain of pain on light pressure over the lumbar 
spine, sacroiliac joints, or sciatic notches.  The veteran 
gave resistance to dorsiflexion on the big toes, bilaterally.  
He had a markedly positive straight leg raising test at 30 
degrees of hip flexion, bilaterally.  Both of his knees were 
equal in circumference.  His legs were of equal length.  The 
left thigh measured a quarter inch less in circumference that 
the right.  The left calf measured a half-inch less in 
circumference than the right.  The examiner further noted 
that an MRI of the dorsal and lumbar spine in May 1998 had 
shown a mild bulge of the L5 disc with no evidence of 
stenosis or root compression; his thoracic and lumbar MRI was 
otherwise normal.  X-rays of the lumbar spine ordered in 
conjunction with this examination were normal.  The diagnosis 
was recurrent lumbar strains of undetermined etiology.

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1998); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After a contemporaneous review of the evidence of 
record, the Board finds that no more than a 40 percent 
disability evaluation for mechanical low back pain with 
degenerative disc disease and bulging disc at L5-S1 is 
warranted.  As noted above, the RO has assigned a 40 percent 
disability rating for the veteran's low back disorder, which 
is the maximum rating allowable under either Diagnostic Code 
5292 or 5295.  As such, in order to justify the next higher 
rating of 60 percent, the veteran must manifest pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  38 C.F.R. 
Part 4, Diagnostic Code 5293 (1998).  Such disability has not 
been presented in this case.  In the instant case, the 
veteran's June 1998 VA orthopedic examination report does 
reveal that he manifests severe limitation of motion with a 
bulging disc at L5-S1; but there was no muscle spasm in the 
back.  Although the examiner noted that the veteran's muscles 
felt quite flabby, there was no gluteal atrophy.  He did not 
complain of pain on light pressure over the lumbar spine, 
sacroiliac joints, or sciatic notches.  In addition, x-rays 
of the lumbar spine were noted to be normal.  Clearly, the 
objective examination does not support a finding of 
entitlement to a 60 percent disability evaluation.  

The Board has also considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not the veteran raised them.  Schafrath, supra. However, for 
the reasons discussed above, the Board concludes that the 
currently assigned 40 percent rating for mechanical low back 
pain with degenerative disc disease and bulging disc at L5-S1 
adequately reflects the level of impairment pursuant to the 
schedular criteria.  In particular, the Board has given 
consideration to evaluating this disability under different 
Diagnostic Codes.  The Board notes that the assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (en banc).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, 
in the instant case, the Board finds that Diagnostic Code 
5292 is the most appropriate schedular criteria for the 
evaluation of the veteran's disability.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The Board further notes that consideration of functional loss 
due to pain is not required when the current rating is the 
maximum disability rating available for limitation of motion.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In this 
case, the veteran's assigned evaluation is the maximum 
assignable under Code 5292 and does not require additional 
consideration of 38 C.F.R. §§ 4.40, 4.45 (1998).  Thus, the 
current level of disability shown is encompassed by the 
rating assigned and with due consideration to the provision 
of 38 C.F.R. § 4.7, an evaluation in excess of 40 percent is 
not warranted.  As a preponderance of the evidence is against 
the veteran's claim for increased compensation, the benefit 
of the doubt doctrine does not apply.  38 U.S.C.A. § 5107 
(West 1991).

Additionally, application of the extraschedular provisions is 
also not warranted in this case. 38 C.F.R. § 3.321(b) (1998).  
There is no objective evidence that this service-connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

II.  Higher Rate of Special Monthly Compensation

The law provides that if the veteran, as the result of 
service-connected disability, has suffers the anatomical loss 
or loss of use of one or more creative organs, the additional 
rate of compensation therefor shall be an amount specified by 
Congress per month for each such loss or loss of use 
independent of any other compensation.  38 U.S.C.A. § 1114(k) 
(West 1991).

In February 1998, the RO determined, based on recent VA 
examination of the veteran, that he manifested erectile 
dysfunction secondary to his service-connected low back 
disorder.  Accordingly, the RO granted special monthly 
compensation under 38 U.S.C.A. § 1114, subsection (k), and 38 
C.F.R. § 3.350(a) on account of loss of use of a creative 
organ, effective from August 15, 1997.

In April 1998, a communication was received from the veteran 
which expressed dissatisfaction with the RO's March 1998 
decision.

Later that month, the RO invited the veteran to resolve his 
disagreement through the Post-Decision Review Process.  As 
part of this process, a Decision Review Officer (DRO) was 
assigned to his case.  The veteran was afforded a conference 
with his DRO in April 1998, at which time he explained that 
he did not think that an extra $74.00 was enough money for 
loss of use of a creative organ.  The DRO explained to the 
veteran that the law set the amount of money for loss of use 
of a creative organ, and that unless he had service 
connection for removal of both testis or complete atrophy of 
both testis or deformity of the penis with loss of erectile 
power or removal of the distal end of the penis, no 
additional money was payable.  See 38 C.F.R. Part 4, 
Diagnostic Codes 7520-24 (1998).  The veteran said, 
nevertheless, he wanted more money for the condition.

While the Board is not unsympathetic with the facts presented 
in this case, it is noted that the amount of special monthly 
compensation based on the loss of use of a creative organ, as 
set forth in 38 U.S.C.A. § 1114(k), is fixed by Congress.  
There is no other law or regulation providing for special 
monthly compensation based on loss of use of a creative 
organ.  In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
veteran's claim for special monthly compensation at a higher 
rate than that provided in 38 U.S.C.A. § 1114(k) must be 
denied.


ORDER

An increased disability rating for mechanical low back pain 
with degenerative disc disease and bulging disc at L5-S1 is 
denied.

Special monthly compensation for loss of use of a creative 
organ at a rate higher than provided in 38 U.S.C.A. § 1114(k) 
(West 1991) is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

 


